UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1200 John Q. Hammons Drive Second Floor Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1200 John Q. Hammons Drive Second Floor Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2010 Item 1. Reports to Stockholders. Plumb Funds is a trademark of Wisconsin Capital Funds, Inc. Plumb Balanced Fund Plumb Equity Fund ANNUAL REPORT March 31, 2010 www.plumbfunds.com PLUMB FUNDS Dear Fellow Shareholders: The Plumb Balanced Fund returned 32.01% for the year ended March 31, 2010, slightly behind its benchmark, the 65/35 blend of the S&P 500 and the Barclays Capital Government and Corporate Intermediate Bond Index which returned 33.49%. The Plumb Equity Fund returned 40.66%, underperforming its benchmark, the S&P 500, which returned 49.77% over the same time period. As of March 31, 2010, the since inception (5/24/07) average annualized total returns for the Plumb Balanced Fund and blended benchmark were -4.65% and -1.70%, respectively.As of March 31, 2010, the since inception (5/24/07) average annualized total returns for the Plumb Equity Fund and S&P 500 were -7.26% and -6.42%, respectively.Total annual fund operating expenses as listed in the prospectus dated 8/1/09 were:Balanced Fund 1.57%; Equity Fund 2.15%.Performance data quoted represents past performance and does not guarantee future results. Investment returns and principal value will fluctuate and, when sold, may be worth more or less than their original cost. Performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 866-987-7888. The last year was characterized by tremendous government involvement in the marketplace. Some of the best performing companies over the past year were those deemed by many as most likely to fail going into the year. Their fortunes were changed by the unprecedented intervention by the government. Because our strategy is to invest in the highest quality companies with strong balance sheets, the Plumb Equity Fund did not decline as much asthe market in calendar 2008 (-33.10% versus the S&P 500 return of -37.00%). However, despite avoiding low quality companies that rebounded dramatically in calendar 2009, the Plumb Equity Fund basically matched the market (26.36% versus 26.46%). Our approach continues to be to invest in what we feel are solid companies. We believe that over longer periods of time a portfolio of quality growth companies purchased at attractive prices should outperform the market. Consistent with this belief, we note that, over the two calendar years 2008-2009, the Plumb Equity Fund outperformed the S&P 500 by nearly 5% over that two year period (-15.46% versus -20.32%). We use bonds in the Balanced Fund to moderate the volatility of the stock market, but bonds can be volatile in their own right because they are exposed to credit and interest rate risk. Over the last year, we took advantage of historically high credit spreads between U.S. corporate bonds and U.S. government bonds by purchasing investment grade bonds in many of what we believe are the best U.S. companies. In addition to our U.S. corporate bonds, we bought smaller positions in U.S. corporate convertible bonds, foreign corporate bonds, and foreign convertible bonds that provided strong capital appreciation. We also saw a recovery in our preferred stock holdings. This strategy paid off with the fixed income portion of the Plumb Balanced Fund producing a 16.43% one-year return as of March 31, 2010. Our fixed income return was 9.51% higher than the Barclays Capital Government/Corporate Intermediate Bond index which had a 6.92% one-year return as of the same date. 3 PLUMB FUNDS While stock markets around the world appear to be returning towards pre-crisis levels, we note that the macroeconomic environment remains challenging. In particular, we continue to believe debt levels throughout the world are at precarious levels. While Greece, Portugal, and Spain have grabbed much of the attention in the main stream media, many more countries, including the United States, have exorbitant debt commitments that will need to be addressed. Conclusions We continue to believe that the Plumb Funds’ equity portfolios are heavily weighted towards what are strong companies with clean balance sheets and that these companies’ stocks are attractively priced. The top holdings include many familiar companies that we hope will provide relative outperformance as the economy continues to recover. With respect to fixed income, if interest rates move higher, as we expect, long-term fixed income securities will suffer. With these concerns in mind, the overall profile of the Balanced Fund’s fixed income investments leans toward moderate to high quality with an average maturity of 4.34 years. Our strategy continues to be to keep our bond maturities relatively short and to focus on finding opportunities that meet our investment objectives. We believe these types of equity and fixed income holdings should perform well over our three- to five-year investment horizon. Best wishes in the coming year from all of us at the Plumb Funds. Thomas G. Plumb Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Please refer to the schedule of investments in this report for complete holdings information. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Temporary defensive positions - Under adverse market conditions the Funds could invest a substantial portion of their assets in US Treasury Securities and money market securities, which could reduce the benefit from any upswing in the market. The Plumb Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund may engage in short-term trading, which could produce 4 PLUMB FUNDS higher transaction costs and taxable distributions and lower the Fund’s after tax performance. Investment in asset backed and mortgage backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The 65/35 blend is a weighted average consisting of a 65% weight of the S&P 500’s returns and a 35% weight of the Barclays Capital Intermediate Government/Credit Bond Index returns.The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged index which includes nonconvertible bonds publicly issued by the U.S. government or its agencies; corporate bonds guaranteed by the U.S. government and quasi-federal corporations; and publicly issued, fixed rate, nonconvertible domestic bonds of companies in industry, public utilities, and finance.It is not possible to invest directly in an index. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 5 PLUMB FUNDS Expense Example March 31, 2010 (Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2009 – March 31, 2010). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 PLUMB FUNDS Expense Example March 31, 2010 (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value October 1, 2009 to October 1, 2009 March 31, 2010 March 31, 2010 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.10%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value October 1, 2009 to October 1, 2009 March 31, 2010 March 31, 2010 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). 7 PLUMB FUNDS Plumb Balanced Fund (Unaudited) Growth of a Hypothetical $10,000 Investment at March 31, 2010 vs. Barclays Capital Intermediate Government/Credit Bond Index & S&P 500 Index Average Annual Rate of Return Periods ended March 31, 2010 1 Year Since Inception Plumb Balanced Fund 32.01% -4.65% Barclays Capital Intermediate Government/Credit Bond Index 6.92% 6.21% S&P 500 Index 49.77% -6.42% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-987-7888. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of fund shares. Total return calculations reflect expense reimbursements and fee waivers. The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged index which includes nonconvertible bonds publicly issued by the U.S. government or its agencies; corporate bonds guaranteed by the U.S. government and quasi-federal corporations; and publicly issued, fixed rate, nonconvertible domestic bonds of companies in industry, public utilities, and finance. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, an unmanaged index assumes no transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 8 PLUMB FUNDS Plumb Equity Fund (Unaudited) Growth of a Hypothetical $10,000 Investment at March 31, 2010 vs. S&P 500 Index Average Annual Rate of Return Periods ended March 31, 2010 1 Year Since Inception Plumb Equity Fund 40.66% -7.26% S&P 500 Index 49.77% -6.42% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-987-7888. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of fund shares. Total return calculations reflect expense reimbursements and fee waivers. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, an unmanaged index assumes no transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 9 PLUMB FUNDS Plumb Balanced Fund Investments by Sector as of March 31, 2010 (as a Percentage of Total Investments) (Unaudited) 10 PLUMB FUNDS Plumb Equity Fund Investments by Sector as of March 31, 2010 (as a Percentage of Total Investments) (Unaudited) 11 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2010 Shares Value COMMON STOCKS – 70.49% Administrative and Support Services – 1.21% Paychex, Inc. $ Beverage and Tobacco Product Manufacturing – 2.41% Coca-Cola Co. Philip Morris International, Inc. Chemical Manufacturing – 4.84% Abbott Laboratories E.I. du Pont de Nemours & Co. Johnson & Johnson Merck & Co., Inc. Computer and Electronic Product Manufacturing – 8.62% Apple, Inc. (a) Cisco Systems, Inc. (a) EMC Corp. (a) FLIR Systems, Inc. (a) Intel Corp. Microchip Technology, Inc. Couriers and Messengers – 2.17% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 4.33% Heartland Payment Systems, Inc. Hudson City Bancorp, Inc. Valley National Bancorp Western Union Co. Data Processing, Hosting and Related Services – 3.21% Automatic Data Processing, Inc. Fiserv, Inc. (a) Educational Services – 3.05% Apollo Group, Inc. – Class A (a) Corinthian Colleges, Inc. (a) The accompanying notes are an integral part of these financial statements. 12 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2010 (Continued) Shares Value COMMON STOCKS (Continued) Electrical Equipment, Appliance, and Component Manufacturing – 3.33% ABB Ltd. – ADR $ Corning, Inc. Emerson Electric Co. Food Manufacturing – 3.99% Danone – ADR Kraft Foods, Inc. – Class A Nestle SA – ADR Food Services and Drinking Places – 2.16% McDonald’s Corp. General Merchandise Stores – 1.63% Wal-Mart Stores, Inc. Health and Personal Care Stores – 3.85% CVS Caremark Corp. Walgreen Co. Heavy and Civil Engineering Construction – 1.15% Fluor Corp. Insurance Carriers and Related Activities – 0.81% Greenlight Capital Re Ltd. (a) (b) Mining (except Oil and Gas) – 0.63% Newmont Mining Corp. Miscellaneous Manufacturing – 3.84% 3M Co. Baxter International, Inc. Medtronic, Inc. Petroleum and Coal Products Manufacturing – 5.01% Chevron Corp. The accompanying notes are an integral part of these financial statements. 13 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2010 (Continued) Shares Value COMMON STOCKS (Continued) Petroleum and Coal Products Manufacturing (Continued) ConocoPhillips $ Exxon Mobil Corp. Primary Metal Manufacturing – 1.38% Titanium Metals Corp. (a) Professional, Scientific, and Technical Services – 1.71% Mastercard, Inc. Publishing Industries (except Internet) – 2.24% Microsoft Corp. Rail Transportation – 1.40% Union Pacific Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.60% IntercontinentalExchange Inc. (a) Nasdaq OMX Group, Inc. (a) Support Activities for Mining – 2.44% Diamond Offshore Drilling, Inc. Ensco International PLC – ADR Weatherford International Ltd. (a) (b) Telecommunications – 2.48% AT&T, Inc. Verizon Communications, Inc. Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $28,083,003) TRUST PREFERRED SECURITIES – 1.54% Credit Intermediation and Related Activities – 1.04% Fifth Third Capital Trust V, 7.25% (c) The accompanying notes are an integral part of these financial statements. 14 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2010 (Continued) Shares Value TRUST PREFERRED SECURITIES (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.50% Morgan Stanley Capital Trust VIII, 6.45% (c) $ TOTAL TRUST PREFERRED SECURITIES (Cost $510,651) EXCHANGE-TRADED FUNDS – 0.19% Funds, Trusts, and Other Financial Vehicles – 0.19% iShares Silver Trust (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $67,200) Principal Amount CONVERTIBLE BONDS – 3.18% Computer and Electronic Product Manufacturing – 1.10% Linear Technology Corp. 3.000%, 05/01/2027 $ Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.52% NASDAQ OMX Group, Inc. 2.500%, 08/15/2013 Support Activities for Mining – 0.56% Transocean, Inc. (b) 1.625%, 12/15/2037 TOTAL CONVERTIBLE BONDS (Cost $1,319,538) CORPORATE BONDS – 21.08% Building Material and Garden Equipment and Supplies Dealers – 2.34% Home Depot, Inc. 5.200%, 03/01/2011 The accompanying notes are an integral part of these financial statements. 15 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2010 (Continued) Principal Amount Value CORPORATE BONDS (Continued) Credit Intermediation and Related Activities – 4.64% Bank of America Corp. 6.600%, 05/15/2010 $ $ General Electric Capital Corp. 5.200%, 02/01/2011 Toyota Motor Credit Corp. 3.749%, 01/09/2012 (c) Data Processing, Hosting and Related Services – 0.90% First Data Corp. 11.250%, 03/31/2016 Food Manufacturing – 1.23% Kraft Foods, Inc. 6.250%, 06/01/2012 Health and Personal Care Stores – 1.74% CVS Pass-Through Trust (c) 6.943%, 01/10/2030 Medco Health Solutions, Inc. 6.125%, 03/15/2013 Insurance Carriers and Related Activities – 1.14% Marsh & McLennan Cos., Inc. 5.150%, 09/15/2010 Machinery Manufacturing – 3.20% Caterpillar, Inc. 7.900%, 12/15/2018 General Electric Co. 5.000%, 02/01/2013 Oil and Gas Extraction – 1.29% Noble Holding International Ltd. (b) 7.375%, 03/15/2014 The accompanying notes are an integral part of these financial statements. 16 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – March 31, 2010 (Continued) Principal Amount Value CORPORATE BONDS (Continued) Publishing Industries (except Internet) – 2.33% Oracle Corp. 5.000%, 01/15/2011 $ $ Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.27% Bear Stearns Companies, LLC 4.550%, 06/23/2010 TOTAL CORPORATE BONDS (Cost $8,900,516) U.S. GOVERNMENT AGENCY ISSUES – 2.60% Federal Home Loan Banks 2.000%, 10/28/2014 (c) 2.000%, 04/28/2017 (c) Federal National Mortgage Association 3.000%, 11/25/2024 (c) TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,150,000) Shares SHORT-TERM INVESTMENTS – 0.52% Money Market Funds – 0.52% AIM STIT-STIC Prime Portfolio 0.11% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $232,081) Total Investments (Cost $40,262,989) – 99.60% Other Assets in Excess of Liabilities – 0.40% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. Foreign concentration was as follows: Cayman Islands 2.10%, Switzerland 1.10%. (c) Variable rate security. The rate listed is as of March 31, 2010. The accompanying notes are an integral part of these financial statements. 17 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2010 Shares Value COMMON STOCKS – 96.12% Administrative and Support Services – 1.59% Paychex, Inc. $ Beverage and Tobacco Product Manufacturing – 2.43% Coca-Cola Co. Philip Morris International, Inc. Chemical Manufacturing – 3.90% Abbott Laboratories E.I. du Pont de Nemours & Co. Johnson & Johnson Computer and Electronic Product Manufacturing – 13.44% Apple, Inc. (a) Cisco Systems, Inc. (a) EMC Corp. (a) FLIR Systems, Inc. (a) Intel Corp. Microchip Technology, Inc. Couriers and Messengers – 2.93% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 8.66% BB&T Corp. Citigroup, Inc. (a) Heartland Payment Systems, Inc. Hudson City Bancorp, Inc. Marshall & Ilsley Corp. Valley National Bancorp Western Union Co. Data Processing, Hosting and Related Services – 5.07% Automatic Data Processing, Inc. Fiserv, Inc. (a) Educational Services – 4.97% Apollo Group, Inc. – Class A (a) The accompanying notes are an integral part of these financial statements. 18 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2010 (Continued) Shares Value COMMON STOCKS (Continued) Educational Services (Continued) Corinthian Colleges, Inc. (a) $ Electrical Equipment, Appliance, and Component Manufacturing – 5.12% ABB Ltd. – ADR Corning, Inc. Emerson Electric Co. Food Manufacturing – 5.09% Kraft Foods, Inc. – Class A Nestle SA – ADR Food Services and Drinking Places – 3.12% McDonald’s Corp. General Merchandise Stores – 2.53% Wal-Mart Stores, Inc. Health and Personal Care Stores – 4.77% CVS Caremark Corp. Walgreen Co. Heavy and Civil Engineering Construction – 1.51% Fluor Corp. Insurance Carriers and Related Activities – 1.39% Greenlight Capital Re Ltd. (a) (b) Mining (except Oil and Gas) – 1.32% Newmont Mining Corp. Miscellaneous Manufacturing – 5.26% 3M Co. Baxter International, Inc. Medtronic, Inc. The accompanying notes are an integral part of these financial statements. 19 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2010 (Continued) Shares Value COMMON STOCKS (Continued) Oil and Gas Extraction – 0.53% GMX Resources, Inc. (a) $ Other Information Services – 0.37% Google, Inc. – Class A (a) Petroleum and Coal Products Manufacturing – 6.89% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Primary Metal Manufacturing – 2.15% Titanium Metals Corp. (a) Professional, Scientific, and Technical Services – 2.47% Mastercard, Inc. Publishing Industries (except Internet) – 2.85% Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 3.73% IntercontinentalExchange, Inc. (a) NASDAQ OMX Group, Inc. (a) Support Activities for Mining – 4.03% Diamond Offshore Drilling, Inc. Ensco International PLC – ADR Weatherford International Ltd. (a) (b) TOTAL COMMON STOCKS (Cost $12,926,976) EXCHANGE-TRADED FUNDS – 1.82% Funds, Trusts, and Other Financial Vehicles – 1.11% iShares Silver Trust (a) The accompanying notes are an integral part of these financial statements. 20 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – March 31, 2010 (Continued) Shares Value EXCHANGE-TRADED FUNDS (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.71% SPDR Gold Trust (a) $ TOTAL EXCHANGE-TRADED FUNDS (Cost $236,972) REAL ESTATE INVESTMENT TRUSTS (REITs) – 0.44% Funds, Trusts, and Other Financial Vehicles – 0.44% Anworth Mortgage Asset Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $68,650) SHORT-TERM INVESTMENTS – 1.36% Money Market Funds – 1.36% AIM STIT-STIC Prime Portfolio 0.11% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $210,873) Total Investments (Cost $13,443,471) – 99.74% Other Assets in Excess of Liabilities – 0.26% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. Foreign concentration was as follows: Cayman Islands 1.39%, Switzerland 1.54%. (c) Variable rate security. The rate listed is as of March 31, 2010. The accompanying notes are an integral part of these financial statements. 21 PLUMB FUNDS Statements of Assets and Liabilities March 31, 2010 Plumb Plumb Balanced Equity Fund Fund Assets Investments, at value* $ $ Dividends and interest receivable Receivable for investments sold Receivable for fund shares sold 16 16 Receivable from Advisor (a) — Prepaid assets Total Assets Liabilities Payable for investments purchased — Payable for fund shares redeemed Accrued distribution fee Payable to Advisor (a) — Administrative & accounting services fee payable (a) Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital $ $ Accumulated net investment income Accumulated net realized loss ) ) Net unrealized appreciation on investments Net Assets $ $ Capital shares outstanding, $0.001 par value (200 million shares issued each) Net asset value, offering and redemption price per share $ $ * Cost of Investments $ $ (a) See Note 4 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 22 PLUMB FUNDS Statements of Operations For the Fiscal Year Ended March 31, 2010 Plumb Plumb Balanced Equity Fund Fund Investment Income: Dividends (Net of foreign withholding taxes of $6,686 and $1,861, respectively) $ $ Interest Total Investment Income Expenses: Investment Advisor’s fee (a) Distribution fees Administrative & accounting service fees (a) Professional fees Administration fee Transfer agent fees and expenses Fund accounting fees Registration fees Trustee fees and expenses Custody fees Insurance expense Printing and mailing expense Total expenses before waiver Less:Fees waived/reimbursed by Advisor (a) ) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss): Net realized gain(loss) on investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ (a) See Note 4 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 23 PLUMB FUNDS Plumb Balanced Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended March 31, March 31, Operations: Net Investment Income $ $ Net realized loss on investments ) ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Dividends and Distributions To Shareholders: Net Investment Income ) ) Total dividends and distributions ) ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) Net Assets: Beginning of year End of year* $ $ * Including undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease ) ) The accompanying notes are an integral part of these financial statements. 24 PLUMB FUNDS Plumb Equity Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended March 31, March 31, Operations: Net Investment Income $ $ Net realized gain(loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase(decrease) in net assets resulting from operations ) Dividends and Distributions To Shareholders: Net Investment Income ) ) Total dividends and distributions ) ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends Cost of shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of year End of year* $ $ * Including undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase (decrease) ) The accompanying notes are an integral part of these financial statements. 25 PLUMB FUNDS Plumb Balanced Fund Financial Highlights For the Period For the May 24, 2007* Years Ended through March 31, March 31, Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ $ $ Operations: Net Investment Income(1) Net realized and unrealized gain (loss) ) ) Total from Investment operations ) ) Dividends and distributions to shareholders: Dividends from Net Investment Income ) ) ) Total dividends and distributions ) ) ) Change in net asset value for the period ) ) Net asset value, end of period $ $ $ Total return(4) 32.01% (25.33)% (11.44)% Ratios/supplemental data Net assets, end of period (000) $ $ $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers 1.64% 1.57% 1.56% After expense reimbursement and waivers 1.10% 1.10% 1.10% Ratio of Net Investment Income to average net assets: After expense reimbursement and waivers 2.15% 2.19% 1.78% Portfolio turnover rate 54% 63% 51% * Commencement of operations. Net investment income per share is calculated using ending balances prior to consideration of adjustment for permanent book and tax differences. Not annualized. Annualized. Total return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. The accompanying notes are an integral part of these financial statements. 26 PLUMB FUNDS Plumb Equity Fund Financial Highlights For the Period For the May 24, 2007* Years Ended through March 31, March 31, Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ $ $ Operations: Net Investment Income(1) Net realized and unrealized gain (loss) ) ) Total from Investment operations ) ) Dividends and distributions to shareholders: Dividends from Net Investment Income ) ) ) Total dividends and distributions ) ) ) Change in net asset value for the period ) ) Net asset value, end of period $ $ $ Total return(4) 40.66% (30.81)% (17.14)% Ratios/supplemental data Net assets, end of period (000) $ $ $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers 2.18% 2.14% 2.10% After expense reimbursement and waivers 1.20% 1.20% 1.20% Ratio of Net Investment Income to average net assets: After expense reimbursement and waivers 0.98% 0.65% 0.56% Portfolio turnover rate 73% 83% 67% * Commencement of operations. Net investment income per share is calculated using ending balances prior to consideration of adjustment for permanent book and tax differences. Not annualized. Annualized. Total return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. The accompanying notes are an integral part of these financial statements. 27 PLUMB FUNDS Notes to Financial Statements March 31, 2010 1.ORGANIZATION Wisconsin Capital Funds, Inc. (the “Company”) is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end, diversified management investment company. The Company was organized as a Maryland corporation on April 3, 2007. The Company is authorized to issue up to 2 billion shares, which are units of beneficial interest with a $0.001 par value. The Company currently offers shares of two series, each with its own investment strategy and risk/reward profile: the Plumb Balanced Fund and the Plumb Equity Fund (individually a “Fund”, collectively the “Funds”). The investment objective of the Plumb Balanced Fund is high total return through capital appreciation while attempting to preserve principal, with current income as a secondary objective. The investment objective of the Plumb Equity Fund is long-term capital appreciation.Wisconsin Capital Management, LLC (the “Advisor”) serves as the Funds’ investment advisor. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Security Valuation: The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the year.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining fair value of investments) Equity investments, including common stocks, foreign issued common stocks, trust preferred securities, exchange-traded funds, and real estate investment trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest 28 PLUMB FUNDS Notes to Financial Statements March 31, 2010 (Continued) bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investments in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services, including services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.These securities will generally be classified as Level 2 securities. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor pursuant to procedures established under the general supervision and responsibility of the Funds’ Board of Directors and will be classified as Level 3 securities. The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of March 31, 2010, to value the Funds’ investments carried at fair value: Description Level 1 Level 2 Level 3 Total Investments in Securities The Plumb Balanced Fund Investments in: Common Stock* $ $
